RYDER, Acting Chief Judge.
Damion Springfield, a juvenile, challenges the lower court’s imposition of adult sanctions after he pleaded no contest to a felony and a misdemeanor charge. He asserts that the court did not comply with the mandates of Troutman v. State, 630 So.2d 528 (Fla. 1993). The state concedes error because the court did not make individualized findings under section 39.059(7)(c), Florida Statutes (1991), and because it failed to enter a contemporaneous written order stating its reasons for imposing adult sanctions. We, therefore, reverse Mr. Springfield’s sentence, and remand for further proceedings. The trial court may again sentence him as an adult if it complies with the requirements of section 39.059(7)(c) and Troutman. Kazakoff v. State, 642 So.2d 596 (Fla. 2d DCA 1994).
Reversed and remanded.
SCHOONOVER and QUINCE, JJ., concur.